        Case 3:19-cv-00396-BAJ-RLB      Document 27     04/20/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


ROY WALKER                                                          CIVIL ACTION

VERSUS

JEREMY MCKEY, ET AL.                                       NO.: 19-00396-BAJ-RLB



                              RULING AND ORDER

       Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 17) pursuant to 28 U.S.C. § 636(b)(1). The Report and

Recommendation addresses the Motion to Dismiss (Doc. 10) filed by Defendants

Jeremy McKey, William Rosso, and Marcus Jones, arguing for the dismissal of pro se

Plaintiff Roy Walker’s Complaint (Doc. 1) for failure to state a claim. The Magistrate

Judge recommended that Defendants’ motion be granted in part, dismissing the

Plaintiff’s claims for monetary damages asserted against Defendants in their official

capacities. The Magistrate Judge further recommended that the motion be denied in

all other regards and that this matter be referred to him for further proceedings.

(Doc. 17 at p. 10).

       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. Plaintiff filed an objection to the

Report and Recommendation. Defendants did not file a response.
        Case 3:19-cv-00396-BAJ-RLB          Document 27       04/20/20 Page 2 of 3



      In the objection, Plaintiff argues that his failure to state that the Defendants

are being sued in their individual capacities was “clearly a pro-se litigant error from

filling out a defective §1983 form.” (Doc. 20 at p. 2). Plaintiff further argues that it

was clear that the civil rights violations against him were committed by Defendants

in their individual capacities. This issue was sufficiently addressed by the Magistrate

Judge in the Report and Recommendation. The Court agrees with the Magistrate

Judge’s findings that Plaintiff’s claims against Defendants in their official capacities

must be dismissed.

      Having carefully considered the underlying Complaint, the instant motions,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      Accordingly,

      IT    IS   ORDERED         that      the       Magistrate   Judge’s   Report   and

Recommendation (Doc. 17) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that Defendants’ Motion is GRANTED IN

PART, dismissing Plaintiff’s claims for monetary damages asserted against the

Defendants in their official capacities.

      IT IS FURTHER ORDERED that the Motion is DENIED in all other

regards.




                                                 2
       Case 3:19-cv-00396-BAJ-RLB        Document 27    04/20/20 Page 3 of 3




      IT IS FURTHER ORDERED that this matter is referred to the Magistrate

Judge for further proceedings.



                                 Baton Rouge, Louisiana, this 20th day of April, 2020




                                        ______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          3
